Citation Nr: 1730216	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  10-02 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetic retinopathy.

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a thyroid condition has been raised by the record in the April 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran seeks a disability rating in excess of 20 percent for diabetes mellitus, an initial disability rating in excess of 20 percent for diabetic retinopathy, an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, and an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  Having reviewed the record, the Board finds that additional development is warranted prior to appellate review.  

In the April 2017 Board hearing, the Veteran indicated that there are outstanding private treatment records at Mansfield Hospital that are pertinent to his claims.  Additionally, the Veteran testified that testing, to include vision testing, was not performed during the December 2015 examinations.  

The Board finds that remand is warranted for the following reasons.  

With respect to diabetes mellitus, in a December 2015 VA examination, the examiner determined that the Veteran's diabetes mellitus required a restricted diet and required more than one insulin injection required per day.  It was noted that the Veteran did not require regulation of activities, experienced no loss of strength or weight, and had no episodes of ketoacidosis-related or hypoglycemic-related hospitalizations.  Here, the Veteran's April 2017 testimony indicates that he was admitted to the emergency room 3-4 times in the previous year due to hypoglycemic reactions.  As such, additional development is required to obtain outstanding private treatment records that may be relevant to the Veteran's increased rating claim.  

With respect to diabetic retinopathy, in a December 2015 VA examination, the Veteran was diagnosed with nonproliferative diabetic retinopathy and glaucoma suspect.  Upon examination, the Veteran's uncorrected and corrected vision of both eyes was documented to be 20/40 or better.  The examiner noted that the Veteran had a visual field defect, but did not identify the type of defect; he later noted that there were no significant visual defects associated with retinopathy.  The examiner additionally noted that visual field tests were not performed at the examination, but that more sophisticated visual field results from past examinations were unremarkable in both eyes.  Additional development is warranted to reconcile the above-noted inconsistencies.  On remand, visual field testing should be performed using either the Goldmann kinetic perimetry, automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability.  See VBA Adjudication Procedure Manual (M21-1), Part III, Subpart iv, 3.D.4.b. 

With respect to peripheral neuropathy of the bilateral lower extremities, in a December 2015 VA examination, a diagnosis of diabetic peripheral neuropathy of the feet was noted; the examiner noted that the Veteran did not have upper extremity diabetic peripheral neuropathy.  Upon examination, the examiner noted that the Veteran had the following symptoms that were attributable to diabetic peripheral neuropathy of the bilateral upper extremities: mild intermittent pain, paresthesias or dysesthesias, and numbness.  In a January 2016 addendum opinion, it was noted that the Veteran had mild, incomplete paralysis of the sciatic nerve of the right and left lower extremities.  The Board notes that the December 2015 examination for peripheral neuropathy is internally inconsistent.  Specifically, the examination determined that the Veteran had symptoms of mild intermittent pain, paresthesias or dysesthesias, and numbness attributed to diabetic peripheral neuropathy of the upper extremities, but not the lower extremities.  As such, remand is warranted for a new examination to resolve these internal inconsistencies and in light of the Veteran's testimony regarding outstanding private treatment records.  

On remand, outstanding private medical records from M.H. from July 2008 should be associated with the claims file and the Veteran should be afforded adequate VA examinations to determine the severity of his service-connected diabetes mellitus, retinopathy, and peripheral neuropathy of the bilateral lower extremities. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records not already of record relating to the Veteran's claims.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain the records must be documented and associated with the electronic claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to the claim, to include records from Mansfield Hospital from July 2008 to the present.  

3.  Afford the Veteran an examination to determine the nature and severity of his diabetes mellitus.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should comment on the current severity and symptomatology of the diabetes mellitus, to include whether there is the necessity for a restricted diet, a prescribed oral hypoglycemic agent, restriction of activities, the use of insulin and the frequency thereof, and whether there are episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations and the frequency thereof.  

4.  Afford the Veteran an examination to determine the nature and severity of his diabetic retinopathy.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should comment on the current severity and symptomatology of the diabetic retinopathy, to include visual field testing.  

Visual field testing should be performed using either the Goldmann kinetic perimetry, automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability.  See VBA Adjudication Procedure Manual (M21-1), Part III, Subpart iv, 3.D.4.b.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

5.  Afford the Veteran an examination to determine the nature and severity of his peripheral neuropathy of the bilateral extremities.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should indicate whether there is a current diagnosis of bilateral upper extremity peripheral neuropathy due to diabetes mellitus.  With regard to bilateral upper neuropathy found due to diabetes mellitus and the already service-connected bilateral lower extremity peripheral neuropathy the examiner should comment on the current severity and symptomatology of the peripheral neuropathy, to include whether the impairment is mild, moderate, moderately severe, or severe. 

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011). 

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefits remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


